Citation Nr: 1341044	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic headaches.

2. Entitlement to an initial rating in excess of 50 percent for service-connected anxiety, to include the restoration of his disability rating from August 1, 2013.

3. Entitlement to an effective date prior to October 27, 2010 for service-connection for anxiety.

4. Entitlement to an effective date prior to October 27, 2010 for total disability rating based on individual unemployability (TDIU), to include the restoration of TDIU from August 1, 2013.

5. Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a punctured lung due to Department of Veterans Affairs hospital care, medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to an earlier effective date for the 30 percent rating for service-connected posttraumatic headaches has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

In a November 2013 statement, the Veteran's representative requested a videoconference hearing before the Board.  As the RO schedules videoconference hearings, a remand of these matters for the requested hearing is warranted.  38 C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should schedule the Veteran for a videoconference Board hearing in St. Paul, Minnesota.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


